Citation Nr: 0523822	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-25 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1943 to November 
1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of the Buffalo Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran appeared at a Travel Board hearing at the RO 
before the undersigned Law Judge in April 2005.  


FINDING OF FACT

Right ear hearing loss is of service origin.  


CONCLUSION OF LAW

Right ear hearing loss was incurred inservice.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefit currently 
sought.  The discussions in the December 2002 rating 
determination and the June 2004 statement of the case 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in an April 2002 letter, the veteran was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board notes that the April 2002 VCAA letter was sent to 
the appellant prior to the December 2002 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the April 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board further observes that at the time of his 
April 2005 hearing, the veteran submitted additional evidence 
with the appropriate waiver of initial review by the RO.  The 
veteran did not identify any other outstanding evidence at 
the time of the hearing.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The veteran was also afforded a VA examination and gave 
testimony at his April 2005 hearing.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.


Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b). See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel (GC) has 
issued an opinion, VAOPGCPREC No. 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 
38 C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Medical opinion (reaching the level of clear and unmistakable 
evidence) that the condition existed prior to service must be 
based on factual predicate.  Miller v. West, 11 Vet. App. 345 
(1998).  Subsequently, a higher court explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).


Factual Background

A review of the veteran's service medical records reveals 
that at the time of his April 1943 service induction 
examination, the veteran was found to have 15/15 hearing for 
both the left and right ear.  At the time of an August 1943 
examination, the veteran was again noted to have 15/15 
hearing in both ears.  

At the time of a January 1944 clinic visit, the veteran was 
seen with complaints of defective hearing.  The veteran 
indicated that he had been troubled with defective hearing 
for several years.  It was indicated that he had attempted 
enlistment in the Marines a year earlier but was disqualified 
on this defect.  He was noted to have come into the Navy 
through a selection board.  In February, the veteran was 
transferred to the Naval Hospital for further observation.  

In a March 1944 treatment record, the veteran reported that 
he had been hard of hearing in his right ear for as long as 
he could remember and that he had been turned down by the 
Marines 15 months earlier.  He stated that when he was 
drafted no definite ear examination was conducted.  There was 
no history of childhood diseases or running ear reported.  

In a June 1944 report of medical survey, it was noted that 
upon admission to Syracuse Naval Hospital, the veteran was 
found to have  0/15 hearing in the right ear and 15/15 in the 
left ear.  Audiometric examination showed a 100 percent loss 
of air conduction in the right ear.  The veteran was noted to 
have been treated on a daily basis while hospitalized with no 
improvement.  On May 15, 1944, the diagnosis was changed from 
no disease (defective hearing) to deafness, unilateral, not 
misconduct, existed prior to service.  The prognosis was 
poor.  The Board indicated that the veteran was unfit for 
full duty by reason of a condition which existed prior to 
induction and was not aggravated by service.  The veteran was 
noted to be capable of performing limited duty requiring no 
bilateral acuity of hearing.  A six month limited duty period 
was recommended.  

In a typed statement attached to the report, the veteran 
admitted that he was really deaf in his right ear prior to 
induction.  The veteran indicated that he had tried to enlist 
in the Marines two years earlier but was rejected because of 
his ears.  

In a November 1944 report of medical history, the veteran was 
noted to have reported being deaf as long as he could 
remember.  No deafness was noted at induction.  The veteran 
was found to be unable to perform limited duty.  The veteran 
was noted to have 0/20 hearing in his right ear for both 
conversational and whispered voice.  The board found that the 
veteran's disability existed prior to enlistment, was 
discovered subsequent to recruit training, and was not 
concealed.  The veteran was found unfit for service and 
discharged.  

In March 2002, the veteran requested service connection for 
right ear hearing loss.  Treatment records obtained in 
conjunction with the veteran's claim reveal that he was found 
to have profound right ear hearing loss in February 1981.  

At the time of a January 1983 VA outpatient visit, the 
veteran stated that his hearing was normal prior to entering 
service.  The veteran stated that he was struck on his right 
ear during a boxing match in 1943 and that there was blood 
from the ear after that.  He indicated that he was sent to 
St. Albans Naval Hospital for evaluation after this and was 
told that he had nerve deafness with no treatment being 
offered.  The veteran reported that his right ear hearing 
rapidly deteriorated.  Audiological studies done in June 1982 
were noted to have revealed profound sensorineural hearing 
loss in the right ear.  A diagnosis of profound sensorineural 
hearing loss was made at the time of the visit.  

In a January 2002 outpatient treatment record, the veteran 
was noted to have a long history of problems with his hearing 
and to have suffered a concussion.  

In November 2003, the veteran submitted several lay 
statements in support of his claim.  C. H. indicated that 
during a boxing workout, the veteran was hit in the right 
side of his head with a hard right hook.  The veteran fell to 
the floor and grabbed his ear.  He noted that the veteran had 
pain throughout the night.  C. H. stated that the veteran's 
hearing was damaged by that blow.  

In a letter dated in March 1975, the veteran's mother 
indicated that the veteran had passed his physical for the 
Marines but had deferred his entry at her wishes.  She noted 
that following his return home from boot camp she observed 
the veteran turning his head to the right when she spoke to 
him.  She told the veteran that he should seek help and he 
did seek help.  

Along with a December 2003 statement in support of claim, the 
veteran attached two letters from his private physicians.  

In a photocopied letter, dated in February 1962, the 
veteran's private physician, H. Platz, M.D., indicated that 
he had been the veteran's family physician both prior and 
subsequent to World War II.  He stated that the veteran was 
never treated by him for any problems with tinnitus or 
hearing loss until 1945.  Dr. Platz indicated that it was his 
belief that the veteran suffered a concussion caused by a 
blow to the right ear and that there was further aggravation 
from Baro trauma.  

In a November 2003 letter, J. Wanamaker, M.D., indicated that 
he had received a request from the veteran for a medical 
statement related to the possible cause of his right ear 
hearing loss.  He noted that he had reviewed the medical 
records provided from the veteran and that the records 
indicated that the veteran sustained an injury to his right 
ear during a boxing match in the Navy.  He indicated that the 
veteran attributed his hearing loss to this specific event.  
Dr. Wanamaker stated that it was his opinion that a head 
injury of this sort could result in a permanent loss of 
hearing.  He noted that the veteran reported having 
documentation of normal hearing in both ears prior to his 
entrance into the service and documentation of hearing loss 
at his discharge physical.  He stated that such documentation 
would surely substantiate the veteran's claim of a service-
related injury.   

In March 2004, the veteran was afforded a VA examination.  
The examiner noted that the C-file had been carefully 
reviewed.  The examiner observed that the service entrance 
examination reported 15/15 hearing in both ears; however, in 
February 1944, at St. Albans Hospital, the veteran reported 
that he had been rejected by the Marines 18 months prior 
because of hearing loss.  He was admitted to the hospital 
with the complaint of pain and tinnitus in the left ear while 
at the Torpedo Naval station.  The veteran was noted to have 
had deafness in the right ear as long as he could remember.  
The examiner further observed that in a September 1944 
record, the veteran was quoted as saying that he was hard of 
hearing for as long as he could remember.  Hearing tests 
during the hospital stay revealed 100 dB loss in the right 
ear.

The veteran was noted to have been discharged because of 
hearing loss and to have signed a statement admitting that he 
had entered the service knowing that he was totally deaf in 
the right ear and that he had earaches in the left ear.  In 
his rebuttal statement, the veteran indicated that he felt 
that he had more pain in the left ear since his induction.  
He admitted that he was advised to seek treatment at the time 
he was rejected from the Marines.  The examiner noted the 
letter from C. H. about the boxing incident and observed that 
there was no reference in the 1940's extensive documentation 
that reported that this event was the cause of the hearing 
loss in the right ear.  The examiner also noted the statement 
from the veteran wherein he suggested that his ears were 
affected by barotrauma when he was practicing how to abandon 
ship.  The examiner also noted the supporting letter from Dr. 
Wanamaker.  

The examiner observed that the veteran reported that he was 
exposed to noise aboard ship as a fireman and of being hit in 
the right ear when boxing as a member of the boxing team.  
The veteran noted that it was his belief that this incident 
caused the hearing loss in his right ear.  The examiner 
stated that the veteran spent 43 years on the railroad and 
was exposed to the noise of the engines on the train tracks.  
There was no recreational noise exposure reported.  

Audiologic evaluation revealed that no speech results could 
be obtained for the right ear.  A diagnosis of right ear 
profound sensorineural hearing loss was rendered.  

The examiner stated that it was her opinion that it was not 
at least as likely as not that the veteran's present hearing 
loss in the right ear was related to service because he 
clearly stated in several instances in the C file that 
hearing loss existed prior to entrance into service.  She 
further noted that audiometric and Weber results supported 
the diagnosis of asymmetric sensorineural hearing loss.  

In his July 2004 substantive appeal, the veteran indicated 
that he had provided medical evidence from his family 
physician who stated that he had never treated the veteran 
for hearing loss prior to his entrance into the service.  He 
also noted that he had provided a letter from his mother 
indicating that he never had a hearing loss prior to service.  
The veteran stated that he had never told any physician that 
he had longstanding hearing problems prior to service.  He 
also noted the letter from Dr. Wanamaker indicating that a 
blow to the head could cause hearing loss.  

At his April 2005 hearing, the veteran testified that he was 
involved in 3 or 4 boxing matches while in service.  He noted 
that he was given no head gear or mouthpieces.  He reported 
that he caught a right hook on the side of his head and one 
on the nose which fractured his nose.  The veteran indicated 
that his ear bled when he was punched but not seriously.  He 
reported having hearing loss after being hit.  The veteran 
also noted getting water in his right ear when practicing 
abandon ship procedures.  He indicated that he never had 
problems with his ears in school.  He also testified that he 
was accepted to active service with no hearing problems.  

The veteran reported that when he went to enlist in the 
Marines he was found to have a problem with his ear but that 
his ears were subsequently cleaned and his hearing was fine 
thereafter.  The veteran stated that he did not enter the 
Marines after giving it a little more thought.  He received a 
6 month deferment and was subsequently drafted into the Navy.  
The veteran also testified that he was a fireman on the 
railroad for 43 years.  He indicated that he was pressured 
into making a statement that his hearing loss existed prior 
to service while he was in the service.  He noted that he was 
placed in the brig after refusing to sign a statement that he 
had hearing loss prior to service. 

At the time of the hearing, the veteran submitted a statement 
from one of his brothers that the veteran would be the first 
one to hear the roosters crow in the morning when they were 
growing up.  He noted that all the brothers passed the 
service entrance physicals.  He observed that upon his return 
home from the Marines, he noticed that the veteran had a 
hearing problem.  

Analysis

In this case, right ear hearing loss was not noted on the 
service entrance examination report.  As there was no 
indication of right ear hearing loss when the veteran entered 
active duty, he is entitled to the presumption of soundness.

The Board must next determine whether, under 38 U.S.C.A. 
§ 1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that a disease 
or injury existed prior to service.  The burden of proof is 
on VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that right ear hearing loss should be 
based on "thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof." 38 C.F.R. 
§ 3.304(b)(1).

At service entrance, a preservice history of right ear 
hearing loss was not noted.  Service medical records do note 
the veteran's reported history of right ear hearing problems 
prior to his entrance into service.  These notations were 
based upon a history supplied by the veteran and resulted in 
a finding that right ear hearing loss preexisted service.  
Service medical records do reveal that he was found to have 
right ear hearing loss at the time of numerous inservice 
hospitalizations.  

The findings of a preexisting right ear hearing loss were 
based upon a history provided by the veteran.  Bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration"); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995). Based upon the lack of 
competent evidence, coupled with the absence of a preservice 
history noted at service entrance, the Board finds that the 
evidence does not establish that right ear hearing loss 
clearly and unmistakably preexisted service.  Gahman v West, 
12 Vet. App. 406 (1999).  

The Board does note that the March 2004 VA examiner indicated 
that it was not at least as likely as not that the veteran's 
present hearing loss in the right ear was related to service.  
However, the basis for her opinion was that the veteran 
clearly stated on several instances in the C file that his 
hearing loss existed prior to entrance into service.  
Moreover, the veteran, in support of his claim, submitted a 
statement from his family physician which indicated that he 
had not treated the veteran for hearing loss prior to his 
entrance into service.  Thus, the Board finds that the 
presumption of soundness has not been rebutted.

The veteran's service medical records do demonstrate that he 
was diagnosed with right ear hearing loss in service. 

The normal findings for right ear hearing on service 
induction examination and the absence of findings of right 
ear hearing loss at the time of service entrance, combined 
with the diagnosis and treatment of right ear hearing loss 
during service and following service, including at the time 
of the most recent VA examination, demonstrate the record 
supports the granting of service connection for right ear 
hearing loss. The benefit of the doubt is resolved in the 
veteran's favor. 38 U.S.C.A. §§ 1110, 5107.


ORDER

Service connection for right ear hearing loss is granted.  




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


